Name: Commission Regulation (EEC) No 1535/80 of 19 June 1980 re-establishing the levying of customs duties on shawls, scarves, etc., other than knitted or crocheted, of wool, of cotton or of man-made textile fibres, products of category 84 (code 0840), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/20 Official Journal of the European Communities 20 . 6 . 80 COMMISSION REGULATION (EEC) No 1535/80 of 19 June 1980 re-establishing the levying of customs duties on shawls, scarves, etc ., other than knitted or crocheted, of wool , of cotton or of man-made textile fibres, products of category 84 (code 0840), originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply whereas, in respect of shawls, scarves, etc ., other than knitted or crocheted, of wool , of cotton or of man- made textile fibres, products of category 84, the ceiling should be two tonnes ; whereas on 9 June 1980 the amounts of imports into the Community of the products in question , originating in Brazil , a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Brazil , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that customs duties may be re-established at any time in respect of imports of the products in question origi ­ nating in any of the said countries and territories, once the relevant Community ceiling has been reached ; Article 1 As from 23 June 1980, customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79, shall be re-established in respect of the following products, imported into the Community and origi ­ nating in Brazil : Code Category CCT heading No NIMEXE code ( 1980) Description ( 1 ) ( 2) ( 3 ) (4) 0840 84 61.06 61.06-30 ; 40 ; 50 ; 60 Shawls, scarves, mufflers, mantillas, veils and the like : Other than knitted or crocheted, of wool , of cotton or of man-made textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 332, 27 . 12 . 1979 , p. 1 20. 6 . 80 Official Journal of the European Communities No L 152/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 June 1980 . For the Commission Etienne DAVIGNON Member of the Commission